EXHIBIT 10.1

EMPLOYMENT AGREEMENT

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

Reference is made to an Employment Agreement (hereinafter called “Agreement”)
dated November 13, 2001, and the Fourth Amendment to the Employment Agreement
dated December 31, 2005, between Handy Hardware Wholesale, Inc., a Texas
Corporation (therein and hereinafter called the “Employer”), and Jerry Donald
Jameson, Jr. (therein and hereinafter called the “Employee”).

At this time, Employer and Employee wish to amend the Agreement as hereinafter
set forth:

NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, Employer and Employee
hereby amend the Agreement as follows:

1.

Paragraph 2 of the Agreement is hereby amended to read as follows:

2.             As compensation for his services hereunder, Employer shall pay
Employee the following:

a.

For the period from August 20, 2001 through December 31, 2002, Employer shall
pay Employee Thirteen Thousand, Severn Hundred Fifty and No/100 Dollars
($13,750.00) per month; for the period from January 1, 2003 through December 31,
2005 Employer shall pay Employee Fourteen Thousand, Five Hundred Eighty Three
and 34/100 Dollars ($14,583.34), and for the period January 1, 2006 through
December 31, 2006, Employer shall pay Employee Fifteen Thousand Dollars and
No/100 ($15,000.00) per month.

b.

Employee’s compensation shall be payable semi-monthly on the fifteenth and last
days of each month during the period of Employee’s employment under this
Agreement; provided however, that Employee shall not be entitled to any
compensation for any period of time in excess of sixty (60) days during which he
is unable to perform his duties hereunder. Said monthly salary shall be prorated
for any partial month at the beginning and end of the Term of Employment or for
any period for which Employee is not entitled to compensation as provided in the
immediately preceding sentence.

2.

Paragraph 3.a. of the Agreement is hereby amended to read as follows:

a.

The Term of Employment by Employer shall mean the period commencing August 20,
2001 and terminating December 31, 2006, unless sooner terminated in accordance
with the terms and conditions hereinafter set forth, provided, however, in the
event of the death of the Employee, the Term of Employment shall end on the date
of the death of Employee.

Except as amended above, the Agreement remains unchanged and continues in full
force and effect.

The Fourth Amendment is executed in multiple counterparts, each of which shall
have the force and effect of an original, this 19th day of January, 2006.

 

HANDY HARDWARE WHOLESALE, INC.

/s/ Jerry Donald Jameson, Jr.

By:

/s/ Jimmy T. Pate

 

Jerry Donald Jameson, Jr.

Name:

Jimmy T. Pate

 

 

 

 

 